



MASTER LICENSE AGREEMENT




THIS MASTER LICENSE AGREEMENT (“Agreement”) is entered into this 27th day of
July, 2007 (the "Effective Date") by and between: (1) BIOFIELD CORP.,
("LICENSOR"), a Delaware corporation, with offices at King of Prussia Business
Center, Suite C, 1019 West Ninth Avenue, King of Prussia, PA 19406; and (2) THE
MACKAY GROUP LIMITED, a Hong Kong corporation with a registered address at Room
1005, Allied Kajima Building, 138 Gloucester Road, Wanchai, Hong Kong, and/or
its nominees, delegees, and/or assigns (collectively, “LICENSEE”).




LICENSOR and LICENSEE are hereinafter collectively referred to as the “Parties”
and individually referred to as a “Party.”

 

W I T N E S S E T H:




WHEREAS, LICENSOR is the sole owner and holder of all intellectual property,
proprietary rights and know-how, and all other rights and interests related to
and associated with the Biofield Breast Cancer Technology and the Patented and
Unpatented Licensed Technology (as those terms are defined below in Section 1 of
this Agreement);




WHEREAS, LICENSOR is the sole owner and holder of the Exclusive Distribution,
Development, Manufacturing, Clinical, Regulatory, and R&D Rights (as those terms
are defined below in Section 1 of this Agreement) related to and associated with
the Biofield Breast Cancer Technology and the Patented and Unpatented Licensed
Technology;




WHEREAS, to the best of its information, knowledge and belief, LICENSOR has the
power, right, and authority to grant to LICENSEE an exclusive (even to
LICENSOR), sublicensable, royalty-bearing license to make, have made, use,
import, offer for sale, and sell devices, sensors, and other products or
services incorporating the Patented and Unpatented Licensed Technology and to
grant to LICENSEE the Exclusive Distribution, Development, Manufacturing,
Clinical, Regulatory, and R&D Rights; and




WHEREAS, LICENSEE wishes to make all commercially reasonable efforts to: (a)
make, have made, use, import, offer for sale, and sell devices, sensors, and
other products or services incorporating the Patented and Unpatented Licensed
Technology in the Territory (as defined in Section 1 below of this Agreement);
and (b) exercise the Exclusive Distribution, Development, Manufacturing,
Clinical, Regulatory, and R&D Rights in the Territory;




WHEREAS, LICENSEE has strategic government, industry, technology, distribution,
marketing, research & development, design/engineering, manufacturing and other
relationships and contacts throughout the world which could assist in the
marketing, distribution, design, engineering, manufacturing, regulatory
approval, clinical development, research and development, and other
commercialization or utilization of the Patented and Unpatented Licensed
Technology, including, but not limited to, the People’s Republic of China, Hong
Kong,



Page 1 of 33







--------------------------------------------------------------------------------



Macau, India, the Philippines, Malaysia, Singapore, Japan, Korea and other parts
of Asia; Europe; Africa; the Middle East; and Latin America;




WHEREAS, LICENSEE wishes to make all commercially reasonable efforts and to
directly and indirectly bring resources (time, technology, personnel,
contacts/networks, financial, and other resources) to bear: (a) to help LICENSOR
enter certain global markets (including, but not limited to, the People’s
Republic of China, Hong Kong, Macau, India, the Philippines, Malaysia,
Singapore, Japan, and other parts of Asia; and Europe, Africa, the Middle East,
and Latin America; (b) to help further update, design, redesign, engineer,
reengineer. and otherwise develop the current and next generation versions of
the Biofield Diagnostic Device and sensors to optimize issues relating to size,
cost, portability, and sensitivity; (c) to help further develop the Patented and
Unpatented Licensed Technology, including, but not limited to, further
developing the Patented and Unpatented Licensed Technology as an adjunct
diagnostic modality; (c) to help further develop the Patented and Unpatented
Licensed Technology for screening, as opposed to purely diagnostic, purposes;
(d) to help extend the use of the Patented and Unpatented Licensed Technology to
detect cancers other than breast cancer; (e) to help arrange additional clinical
trials and research and development; (f) to help arrange regulatory approval in
certain markets/ countries, including, but not limited to, China and the
Philippines; (g) to help LICENSOR’s efforts to secure US FDA approval; and (h)
to set up manufacturing facilities (sensors and device) with comparative cost
advantages in China and/or other parts of the world;




WHEREAS, LICENSOR has had limited success at best in commercializing the
Patented and Unpatented Licensed Technology and entering into critical global
markets;




WHEREAS, under this Agreement, LICENSOR would not have to incur, and would save
itself from incurring, substantial resources to market, distribute, manufacture,
design redesign, engineer, reengineer, further develop, and/or otherwise
commercialize the Patented and Unpatented Licensed Technology.  LICENSOR would
not have to incur, and would save itself from incurring, substantial resources
associated with securing regulatory approval and conducting clinical trials in
certain parts of the world.  Rather, LICENSEE would undertake and incur such
responsibilities and expenses;

  

WHEREAS, LICENSEE desires to obtain from LICENSOR an exclusive (even as to
LICENSOR), sublicensable, royalty-bearing license with regard to the Patented
and Unpatented Licensed Technology in the Territory;




WHEREAS, LICENSEE and LICENSOR are in agreement with respect to the terms and
conditions upon which LICENSOR shall grant LICENSEE an exclusive license for the
Territory with regard to the Patented and Unpatented Licensed Technology and
shall grant LICENSEE the Exclusive Distribution, Manufacturing, Development,
Clinical, Regulatory and R&D Rights for the Territory;




WHEREAS, pursuant to certain agreements dated March 30, 2006, as reported in
LICENSOR’s Form 8-K, publicly available at the website of the United States
Securities and Exchange Commission
(http://www.sec.gov/Archives/edgar/data/1007018/



Page 2 of 33







--------------------------------------------------------------------------------



000112178106000066/0001121781-06-000066-index.htm and attached exhibit
agreements), certain transactions were agreed to and entered into between the
MacKay Group and Dr. David M. Long, Jr., Donna R. Long, Dr. Raymond A. Long, the
Long Family Trust, the Long Family Partners II LP, and David and Donna Long
Family Foundation (the “Long Control Group”) on or about March 30, 2006
involving, inter alia, the transfer of shares, the assignment of debt, and the
conversion of debt, which upon consummation of said transactions would
effectively result in the ownership and possession by the MacKay Group of
fifty-one (51%) percent of all the shares of common stock issued and outstanding
(on a fully-diluted basis) of Biofield.  Dr. Long was previously the Chief
Executive Officer and Chairman of the Board of Biofield. As reported in
Biofield’s filings with the United States Securities and Exchange Commission,
the Long Control Group previously held a substantial amount of shares of
Biofield.  As set forth in Biofield’s US SEC filings, Dr. Long and/or his
affiliates further held a debt owed by Biofield in the amount of approximately
US$4.3 million (with interest continuing to accrue) (the “Long Debt”). US$2
million of the Long Debt was assigned to the MacKay Group on or about March 30,
2006 pursuant to one of aforementioned agreements. The Longs and the MacKay
Group were each represented by independent counsel with respect to the
transactions, who reviewed and approved the transactions.  The transactions were
further reviewed and approved by the then Board of Directors of Biofield.  As
set forth in prior filings with the US SEC, James MacKay is a principal and
director in the MacKay Group as well as the Chairman of the Board of Directors
of Biofield Corp.  This Agreement is being executed only after undertaking and
securing legal review with regard to this Agreement;




WHEREAS, the royalty rate and other terms of this Agreement exceed or are, at a
minimum, comparable to the royalty rates and other terms contained in: (a)
various licensing and/or distribution agreements which LICENSOR under prior
management had previously entered into, and which have all been terminated (the
“Prior Licensing Agreements”), including, but not limited to: (i) LICENSOR’s
licensing agreement in 1992 with Abel Laboratories, an affiliate of LICENSOR’s
former chairman and chief executive officer, Dr. David Long, and holder of
certain patent rights relating to the Patented and Unpatented Licensed
Technology, whereby Abel Laboratories was entitled to a royalty of 5% of the net
sales up to US$2.5 million and a payment of US$100,000; and (ii) a royalty
granted by LICENSEE in the amount of 2% and 1% of the gross sales up to US$8
million on devices and sensors to its former vice president, research &
development, Mark Faupel; (b) the standard royalty rate set forth in industry
publications regarding royalties on patents for health care inventions; and (c)
the royalty rates and other terms of licensing agreements associated with
imaging, diagnostic, and screening technology for breast cancer or other cancers
as available on the US SEC databases on WESTLAW and LEXIS and on the internet.




NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, the sufficiency of which is mutually and explicitly acknowledged by the
Parties, the Parties, each intending to be legally bound hereby, do promise and
agree as follows.   




1.

DEFINITIONS.  As used in this Agreement, the following terms shall have the
following respective meanings:






Page 3 of 33







--------------------------------------------------------------------------------



1.1.

“Affiliate” means any corporation, company, partnership, joint venture and/or
firm which controls, is controlled by, or is under common control of either
Party. For purposes of this definition, control shall mean direct or indirect
ownership of more than fifty percent (50%) of the stock or participating shares
entitled to vote for the election of directors (but only as long as such
ownership exists).




1.2.

“Biofield Breast Cancer Technology” means any and all technology which, as of
the time immediately prior to execution of this Agreement, was licensed to
and/or was developed, possessed, used, and/or owned by and for Biofield Corp. to
diagnose, screen for, and/or otherwise detect breast or other epithelial cancer
and/or to assist in diagnosing, screening for, and/or otherwise detecting breast
or other epithelial cancer, including, but not limited to, devices, sensors,
other components, algorithms, software, systems, procedures, protocols,
processes, and other technologies, as described in, inter alia, (a) Biofield
Corp.’s prior Form 10-KSBs and other filings and submissions with the U.S. SEC
as of the Effective Date; (b) Biofield Corp.’s prior filings and submissions
with the US FDA, European regulatory authorities associated with Biofield Corp’s
CE Mark, and any other regulatory authority; and (c) Biofield Corp.’s prior
patent, trademark, copyright, and/or other intellectual property filings and
submissions, including those listed in Exhibit A attached hereto.  Included,
without limitation, within the scope of the term “Biofield Breast Cancer
Technology” are the technologies and all aspects related thereto known or
referred to as the Biofield Diagnostic System, the Biofield Breast Cancer
Proliferation Detection System, the Breast Cancer Diagnostic Device, and the
Biofield Breast Examination or BBESM.




1.3.

“Confidential Information” shall mean any confidential or proprietary
information of a Party including, without limitation, all specifications,
know-how, inventions, trade secrets, technical information, drawings, software,
prototypes, models, inventions, discoveries, assays, methods, procedures,
formulae, protocols, techniques, data, and unpublished patent applications,
customer lists, business plans, operational methods, pricing policies, marketing
plans, sales plans, identity of suppliers or customers, sales, profits or other
financial and business information, whether disclosed in oral, written, graphic,
or other electronic form. All information exchanged between the Parties in
connection with this Agreement as well as this Agreement itself shall be deemed
Confidential Information under this Agreement.




1.4.

“Effective Date” shall have the meaning ascribed to such term in the opening
paragraph of this Agreement.




1.5.

“Exclusive Clinical Rights” shall mean any and all rights, on an exclusive basis
and with the right to sublicense, to arrange or conduct clinical trials or other
aspects of clinical development for devices, sensors and other products or
services incorporating the Patented and Unpatented Licensed Technology and
Improvements in the Territory.




1.6.

“Exclusive Development Rights” shall mean any and all rights, on an exclusive
basis and with the right to sublicense, to design, redesign, engineer,
reengineer, and/or otherwise develop (technically, clinically, and otherwise)
devices, sensors and other products or services



Page 4 of 33







--------------------------------------------------------------------------------



incorporating the Patented and Unpatented Licensed Technology and Improvements
in the Territory.




1.7.

“Exclusive Distribution Rights” shall mean any and all rights, on an exclusive
basis and with the right to sublicense, to market, distribute, advertise, sell,
have sold, import, commercialize, and/or otherwise utilize devices, sensors and
other products or services incorporating the Patented and Unpatented Licensed
Technology and Improvements in the Territory.




1.8.

“Exclusive Manufacturing Rights” shall mean any and all rights, on an exclusive
basis and with the right to sublicense, to make, have made, and manufacture
devices, sensors and other products or services incorporating the Patented and
Unpatented Licensed Technology and Improvements in the Territory.




1.9.

“Exclusive Regulatory Rights” shall mean any and all rights, on an exclusive
basis and with the right to sublicense, to seek, handle, coordinate, manage,
administer and secure regulatory approval (technically, clinically, and
otherwise) with respect to devices, sensors and other products or services
incorporating the Patented and Unpatented Licensed Technology and Improvements
in the Territory.




1.10.

“Exclusive R&D Rights” shall mean any and all rights, on an exclusive basis and
with the right to sublicense, to conduct research and development (technically,
clinically, and otherwise) with respect to devices, sensors and other products
or services incorporating the Patented and Unpatented Licensed Technology and
Improvements in the Territory.




1.11.  

“First Commercial Sale” means the first sale of the new version of the Biofield
Diagnostic Device in the Territory, after Regulatory Approval in the People’s
Republic of China, by LICENSEE or its Affiliates (or their sublicensee(s)) to
any unaffiliated third party as evidenced by the selling party's invoice or
other relevant document to such third party. A sale to an unaffiliated third
party shall not include quantities delivered solely for research, demonstration,
and/or investigatory purposes, for clinical trials or quantities distributed as
samples or promotions.  A sale to an unaffiliated third party shall not include:
(1) any sale in the Territory of the Biofield Diagnostic Device or any other
device related to the Biofield Breast Cancer Technology, and associated sensors
prior to the Effective Date; (2) any sale of sensors for any Biofield Diagnostic
Device or any other device related to the Biofield Breast Cancer Technology,
which were sold or shipped prior to the Effective Date; and/or (3) any sales of
the current version (as opposed to the new version being developed) of the
Biofield Diagnostic Device, including those devices which are, as of the
Effective Date, being maintained at Biofield Corp’s U.S. offices, Hong Kong,
mainland China, and/or the Philippines.




1.12.

“Gross Receipts” shall mean the total amount of funds actually received and
collected by LICENSEE and its Affiliates from sales of devices, sensors, and/or
other product or service utilizing the Patented and Unpatented Licensed
Technology, including, but not limited to, (x) cash, money orders and cleared
checks less charges imposed by banks for clearing, deposits, redeposits or
returns and (y) cleared credit card charges less the bank discount rate; less
the



Page 5 of 33







--------------------------------------------------------------------------------



following amounts actually paid by LICENSEE, its affiliates, licensees,
distributors and manufacturers: i.) discounts allowed; ii.) returns; iii.)
transportation charges or allowances; iv.) packing and transportation packing
material costs; v.)  customs and duties charges; and vi.) sales, transfer and
other excise taxes or other governmental charges (including any tax or
government charge, duty or assessment or any tax such as a value added or
similar tax or government charge) levied on or measured by the sales but no
franchise or income tax of any kind whatsoever. The term “Gross Receipts” shall
also include funds actually received and collected by LICENSEE from any
sublicensee of LICENSEE in connection with the Patented and Unpatented Licensed
Technology, including, but not limited to, any licensing fees received by
LICENSEE from sublicensees of LICENSEE regarding the Patented and Unpatented
Licensed Technology.  The term “Gross Receipts” shall also include funds
actually received and collected by LICENSEE from or as a result of any
settlement, judicial, mediation or arbitration proceedings, or litigation
arising from an alleged infringement by a third party of the Patented or
Unpatented Licensed Technology.  To the extent possible, the term “Gross
Receipts” shall be interpreted in according with U.S. GAAP principles.  Revenue
received from foreign sources shall be at its value in U.S. dollars when
received.




1.13.  

“Improvements” means all additions, developments, modifications, enhancements
and adaptations (i) which directly relate to or are used in connection with the
Patented and Unpatented Licensed Technology, and (ii) which are conceived or
reduced to practice prior to or during the Term.




1.14.

“Minimum Royalty Payments” shall mean the minimum royalty payments referenced in
subsection 11.3 of this Agreement and set forth in Exhibit B to this Agreement.




1.15.

“Patented Licensed Technology” means any and all technologies, including, but
not limited to, devices, sensors, other components, algorithms, software,
systems, procedures, protocols, processes, information, data, methods of use,
techniques, ideas, inventions and other technologies, which is governed by the
Patents.  To the extent that the Patent for certain Patented Licensed Technology
expires, lapses, and/or is otherwise terminated or rendered invalid, such
Patented Licensed Technology shall be automatically and immediately deemed
Unpatented Licensed Technology for the balance of the Term for the Unpatented
Licensed Technology, provided that this Agreement is still in effect and has not
been properly terminated.




1.16.

 “Patents” means the patent applications and patents listed in Exhibit A hereto
and any and all other patent applications and patents and amendments thereto,
including foreign equivalents, and any and all substitutions, extensions,
additions, reissues, re-examinations,           renewals, divisions,
continuations, continuations-in-part or supplementary protection certificates
owned by or licensed to Biofield Corp. prior to and during the Term relating to
the Biofield Breast Cancer Technology or any Improvements.




1.17.

“Regulatory Approval” means all governmental approvals and authorizations
necessary for the manufacture and commercial sale of devices, sensors, and/or
other components or services incorporating the Biofield Breast Cancer Technology
in a country of the Territory,



Page 6 of 33







--------------------------------------------------------------------------------



including, but not limited to, marketing authorization, pricing approval and
pricing reimbursement, as applicable.




1.18.

“Term” means the term set forth in Exhibit B to this Agreement.




1.19.

“Term for the Patented Licensed Technology” means the life or duration of each
applicable Patent, as renewed, reinstituted, and/or otherwise extended.




1.20.

“Term for the Unpatented Licensed Technology” means the Term as defined in
subsection 1.18 above and Exhibit B to this Agreement.




1.21.

“Territory” means the territories and countries set forth in Exhibit B to this
Agreement.




1.22.

“Unpatented Licensed Technology” means any and all components of the Biofield
Breast Cancer Technology other than the Patented Licensed Technology, including,
but not limited to, devices, sensors, other components, algorithms, software,
systems, procedures, protocols, processes, information, data, methods of use,
techniques, ideas, inventions, trade secrets and any other technical information
or proprietary technologies relating to the development, use or sale of any
device, sensor or other product, service, or manifestation of the Biofield
Breast Cancer Technology, provided that Biofield Corp. has the right to license
and/or sublicense to The MacKay Group Limited. To the best of Biofield Corp.'s
knowledge and belief, Biofield Corp. has the right to license and/or sublicense
substantially all of the Unpatented Licensed Technology.  To the extent that the
Patent for certain Patented Licensed Technology expires, lapses, and/or is
otherwise terminated or rendered invalid, such Patented Licensed Technology
shall be automatically and immediately deemed Unpatented Licensed Technology for
the balance of the Term for the Unpatented Licensed Technology, provided that
this Agreement is still in effect and has not been properly terminated.




1.23.

“US FDA” means the United States Food and Drug Administration.




1.24.

“U.S. SEC” means the U.S. Securities and Exchange Commission.




2.  

EXCLUSIVE SUBLICENSABLE, ROYALTY-BEARING LICENSE GRANT.




2.1.

Exclusive Sublicensable, Royalty-Bearing License Grant for Patented Licensed
Technology.  Subject to the provisions of this Agreement, LICENSOR hereby grants
to LICENSEE for the Term for the Patented Licensed Technology the exclusive
(even as to LICENSOR), sublicensable, royalty-bearing right and license to make,
have made, use, import, offer for sale, and sell devices, sensors and other
products or services incorporating the Patented Licensed Technology and
Improvements in the Territory.




2.2.

Exclusive Sublicensable, Royalty-Bearing License Grant for Unpatented Licensed
Technology.  Subject to the provisions of this Agreement, LICENSOR hereby grants
to LICENSEE for the Term for the Unpatented Licensed Technology the exclusive
(even as to



Page 7 of 33







--------------------------------------------------------------------------------



LICENSOR), sublicensable, royalty-bearing right and license to make, have made,
use, import, offer for sale, and sell devices, sensors and other products or
services incorporating the Unpatented Licensed Technology in the Territory.




2.3.

Exclusive Sublicensable, Grant of Exclusive Clinical, Development, Distribution,
Manufacturing, and R&D Rights Associated with the Patented and Unpatented
Licensed Technology.  To the extent not already granted by LICENSOR to LICENSEE
in subsections 2.1 and 2.2 above of this Agreement, subject to the terms and
conditions of this Agreement, LICENSOR grants to LICENSEE, on an exclusive basis
in the Territory, the Exclusive Clinical, Development, Distribution,
Manufacturing and R&D Rights associated with the Patented and Unpatented
Licensed Technology for the applicable Term for Patented Technology and Term for
Unpatented Technology.




2.4.  

LICENSEE may grant sublicenses to any third party in its sole discretion with
respect to any of the licenses and rights granted by LICENSOR to LICENSEE,
including, but not limited to, the licenses and rights granted in subsections
2.1-2.3 above of this Agreement, provided that LICENSEE shall make all
commercially reasonably efforts (a) to ensure that the sublicensee meets the
applicable obligations of LICENSEE under this Agreement (other than the
obligations by the LICENSEE to pay Royalties and Licensing Fees under this
Agreement) and (b) to ensure that price charged by any sublicensee for devices,
sensors and other products or services incorporating the Patented and Unpatented
Licensed Technology reasonably comports with market conditions for the
applicable countr(ies) in the Territory.




3.  

COMPENSATION.




3.1.

Subject to the terms and conditions of this Agreement, in consideration for the
licenses and rights granted hereunder relating to Patented Licensed Technology,
LICENSEE agrees to pay to LICENSOR during the Term for Patented Licensed
Technology a royalty in the amount set forth in Schedule B attached hereto (the
“Royalty”) based on LICENSEE’S Gross Receipts with respect to the Patented
Licensed Technology.




3.2.

Subject to the terms and conditions of this Agreement, in consideration for the
licenses and rights granted hereunder relating to Unpatented Licensed
Technology, LICENSEE agrees to pay to LICENSOR during the Term for Unpatented
Licensed Technology a royalty in the amount set forth in Schedule B attached
hereto (the “Royalty”) based on LICENSEE’S Gross Receipts with respect to the
Unpatented Licensed Technology.




3.3.

Over and above the royalties set forth in subsections 3.1 and 3.2 above of this
Agreement, subject to the terms and conditions of this Agreement, during the
applicable Term for Patented Licensed Technology or Term for Unpatented Licensed
Technology, LICENSEE agrees to pay to LICENSOR a royalty in the amount set forth
in Schedule B attached hereto based on LICENSEE’S Gross Receipts with respect to
Improvements developed solely by LICENSEE, provided that LICENSOR fulfills all
of its obligations to LICENSEE under this Agreement and this Agreement is still
in effect and/or has not been properly terminated.  Further, during the
applicable Term for Patented Licensed Technology or Term for Unpatented Licensed



Page 8 of 33







--------------------------------------------------------------------------------



Technology, LICENSEE licenses back to LICENSOR the rights to any and all
Improvements developed solely by LICENSEE.  Additional details relating to this
license-back will be worked out in good faith by the Parties upon the
development by LICENSEE of any and all Improvements.




3.4.

Unless otherwise agreed by the Parties, the Royalty owed LICENSOR shall be
calculated on a quarterly calendar basis (the "Royalty Period") and shall be
payable no later than thirty (30) days after the end of the preceding full
calendar quarter, i.e., commencing on the first (1st) day of January, April,
July, and October with the exception of the first and last calendar quarters
which may be "short" depending upon the Effective Date of this Agreement.




3.5.

 With each Royalty payment, LICENSEE shall provide LICENSOR with a written
royalty statement in a form acceptable to LICENSOR and consistent with industry
standards, which shall, at a minimum, itemize the Gross Receipts received by
LICENSEE during the Royalty Period, and which shall delineate the nature,
source, and amount of such Gross Receipts.  LICENSEE shall make commercially
reasonable efforts to make available to LICENSOR information it receives from
any of LICENSEE’s sublicensees pertaining to gross receipts received by LICENSEE
from such sublicensee.




3.6.

Subject to the terms and conditions of this Agreement, in consideration for the
licenses granted by LICENSOR to LICENSOR herein pertaining to the Patented and
Unpatented Licensed Technology, LICENSEE agrees to pay to LICENSOR the
collective Licensing Fee (the "Licensing Fee") set forth in Schedule B to this
Agreement.  




4.  

AUDIT.


4.1.

LICENSOR shall have the right, upon thirty (30) days written notice, to inspect
LICENSEE'S books and records and all other documents and material in the
possession of or under the control of LICENSEE with respect to the subject
matter of this Agreement at the place or places where such records are normally
retained by LICENSEE.




4.2.

All books and records relative to LICENSEE'S obligations hereunder shall be
maintained and kept accessible and available to LICENSOR for inspection for at
least five (5) years after the date to which they pertain.




4.3.

In the event that an investigation of LICENSEE’S books and records is made,
certain confidential and proprietary business information of LICENSEE may
necessarily be made available to the person or persons conducting such
investigation.  It is agreed that such confidential and proprietary business
information shall be retained in confidence by LICENSOR and shall not be used by
LICENSOR or disclosed to any third party for a period of five (5) years from the
date of disclosure, or without the prior express written permission of LICENSEE
unless required by law.  It is understood and agreed, however, that such
information may be used in any proceeding based on LICENSEE’S failure to pay its
actual Royalty obligation.






Page 9 of 33







--------------------------------------------------------------------------------



4.4.

In accordance with applicable law, LICENSEE will make commercially reasonable
efforts to make available to LICENSOR all material information it receives from
any of LICENSEE’s sublicensees pertaining to gross receipts received by such
sublicensee with respect to the Patented and Unpatented Licensed Technology.

 

5.

WARRANTIES & OBLIGATIONS.




5.1.

Licensor’s Warranties & Obligations.




5.1.1.

LICENSOR represents and warrants that to the best of its information, knowledge
and belief: (a) it is the sole owner of and controls -- free and clear of all
material claims, liabilities, licenses, liens, pledges, charges and encumbrances
materially affecting LICENSEE’s obligations under this Agreement -- all rights,
title and interests associated with the Patented and Unpatented Licensed
Technology; (b) it has the right, power, and authority to fully and
unconditionally enter into this Agreement and to grant the rights and licenses
granted herein; (c) all necessary consents, approvals and authorizations, if
any, of all government authorities and other persons required to be obtained by
LICENSOR in connection with the execution, delivery and performance of this
Agreement have been obtained or will be obtained, provided that no
representation or warranty is given with respect to governmental approvals
necessary for the manufacture, use, sale, offer for sale or importation of the
Patented and Unpatented Licensed Technology; (d) there are no other agreements
with any other party in material conflict herewith; and (e) this Agreement is a
legal and valid obligation binding upon LICENSOR and enforceable in accordance
with its terms.




5.1.2.

LICENSOR further represents and warrants to the best of its knowledge,
information, and belief that notwithstanding anything to the contrary in this
Agreement, the execution and delivery of this Agreement and the performance of
the Parties’ obligations hereunder (a) do not conflict with or violate any
requirement of applicable laws or regulations and (b) do not and will not
conflict with, violate or breach or constitute a default of, or require any
consent under, any contractual obligations of LICENSOR, except such consents as
shall have been obtained prior to the Effective Date.

.

5.1.3.

LICENSOR further represents and warrants to the best of its information,
knowledge, and belief, that all material Patents, trademarks, copyrights, and/or
other intellectual property associated with the Patented Licensed Technology are
current, valid, and effective and/or that to the extent that any such Patents,
trademarks, copyrights, and/or other intellectual property have become invalid
due to non-payment of any maintenance and/or other administrative fees, the fees
will be promptly paid by LICENSOR and LICENSOR shall promptly, at its sole
expense, take all necessary actions to reinstate the Patent, trademark,
copyright and/or other intellectual property.




5.1.4.

LICENSOR further represents and warrants to the best of its information,
knowledge, and belief that all material audits, approvals, certificate of
conformity, certifications, and other aspects associated with the CE Mark for
the Patented and Unpatented Licensed Technology are current, valid, and
effective, and/or that to the extent they are not, LICENSOR



Page 10 of 33







--------------------------------------------------------------------------------



will, at its sole expense, promptly take all necessary actions to renew,
reinstate, or reapply for such audits, approvals, certificate of conformity,
certifications, and other aspects associated with the CE Mark.




5.1.5.

LICENSOR further represents and warrants that it will make all commercially
reasonable efforts to provide all the technical, technology and other assistance
needed for LICENSEE to begin utilizing, manufacturing, and commercializing the
Patented and Unpatented Licensed Technology, including, but not limited to, any
required technology transfer and exchange and the transfer of material
information about the Patented and Unpatented Licensed Technology (design,
manufacture, testing, regulatory approval, etc.), its clinical development and
trials, and any developments before the European regulatory authorities and the
US FDA.




5.1.6.

LICENSOR further represents and warrants to the best of its information,
knowledge, and belief that it is not aware of any circumstances pertaining to
LICENSOR that would materially affect LICENSEE’s ability to utilize and
commercialize the Patented and Unpatented Licensed Technology.




5.1.7.  

After the Effective Date, LICENSOR shall meet with and provide LICENSEE with
such information associated with the Patented and Unpatented Licensed Technology
relating to the installation and operation of hardware, software, machinery,
equipment, materials, object codes, specifications, designs, manufacturing and
processing procedures, methods, layout and the like which LICENSOR believes
LICENSEE may require in order to manufacture, sell, design, engineer, validate,
market, distribute, develop, secure regulatory approval for, commercialize
and/or utilize the Patented and Unpatented Licensed Technology in the Territory.




5.2.

Licensee’s Warranties & Obligations.




5.2.1.

LICENSEE will make all commercially reasonable efforts to require all
manufacturers, distributors, or sublicensees of the Patented and Unpatented
Licensed Technology or any component thereof, to assure that when manufactured
and distributed, they will be in compliance with all applicable laws and
regulations in the applicable countries in the Territory, the required good
manufacturing practices, and with other necessary technical, engineering, safety
or regulatory requirements; and




5.2.2.

LICENSEE will make all commercially reasonable efforts to utilize and
commercialize the Patented and Unpatented Licensed Technology to perform the
duties and obligations it has assumed hereunder, including, but not limited to,
making all commercially reasonable efforts and bringing resources (financial,
personnel, time, expertise, distribution contacts and networks, government
contacts, and other resources):




5.2.2.1.

To enter into, and secure purchase orders and/or distribution arrangements for,
the following markets: the People’s Republic of China, Hong Kong, Macau, the
Philippines, Singapore, Thailand, Japan, Korea, Vietnam,



Page 11 of 33







--------------------------------------------------------------------------------



Malaysia and other Asian countries; Europe; the Middle East; Africa; and Latin
America;




5.2.2.2.

To seek and secure regulatory approval to commercialize the Patented and
Unpatented Licensed Technology in the following markets: the People’s Republic
of China, India, Hong Kong, Macau, the Philippines, Singapore, Thailand, Japan,
Korea, Vietnam, Malaysia and other Asian countries; Europe; the Middle East;
Africa; and Latin America;




5.2.2.3.

To secure government and industry support in the following  markets: the
People’s Republic of China, India, Hong Kong, Macau, the Philippines, Singapore,
Thailand, Japan, Korea, Vietnam, Malaysia and other Asian countries; Europe; the
Middle East; Africa; and Latin America;




5.2.2.4.

To secure regulatory approval to market, distribute, manufacture, utilize, and
commercialize the Patented and Unpatented Licensed Technology in the following
markets: the People’s Republic of China, India, Hong Kong, Macau, the
Philippines, Singapore, Thailand, Japan, Korea, Vietnam, Malaysia and other
Asian countries; the Middle East; Africa; and Latin America;




5.2.2.5.

To update, redesign, reengineer, and further develop the current and next
generation versions of the Biofield Diagnostic Device and sensors to optimize
maximize issues relating to size, cost, portability, and sensitivity;




5.2.2.6.

To further develop the Patented and Unpatented Licensed Technology as an adjunct
diagnostic modality;




5.2.2.7.

To further develop the Patented and Unpatented Licensed Technology for
screening, as opposed to purely diagnostic, purposes;




5.2.2.8.

To further develop the Patented and Unpatented Licensed Technology in connection
with cancers other than breast cancer;




5.2.2.9.

To help arrange further clinical studies and development of the Patented and
Unpatented Licensed Technology, including in China and the United States, and in



Page 12 of 33







--------------------------------------------------------------------------------



conjunction with leading institutions in China and with Chinese Government; and




5.2.2.10.

To further design and engineer, improve, enhance, and modify the Patented and
Unpatented Licensed Technology and/or components thereof in accordance with the
applicable laws, regulations, rules, and standards.




5.2.3.

It is the intention of the Parties under this Agreement that subsequent to
execution of this Agreement, it will shall be the responsibility of LICENSEE,
not LICENSOR, to market, distribute, sell, manufacture, redesign, reengineer,
further develop, secure the necessary clinical development, trials, and
approvals, and/or otherwise commercialize the Patented and Unpatented Licensed
Technology.




5.2.3.1.

Subject to the terms and conditions of this Agreement, LICENSEE directly or
indirectly through its authorized sublicensees shall have the sole right and
responsibility, at its expense, to perform all preclinical, clinical, and other
development activities necessary to manufacture, distribute, commercialize, and
utilize devices, sensors, and/or other products or services incorporating the
Patented and Unpatented Licensed Technology.

 

5.2.3.2.

Subject to the terms and conditions of this Agreement, LICENSEE directly or
indirectly through its sublicensees shall have the sole right and
responsibility, at its expense, for preparing, filing, pursuing, and maintaining
all regulatory filings, including without limitation, labeling required to be
filed with regulatory authorities to obtain marketing approval for the Patented
and Unpatented Licensed Technology and for seeking regulatory approvals with
respect to the Patented and Unpatented Licensed Technology in those countries in
the Territory in which LICENSEE intends to sell or have sold devices, sensors,
and/or other products or services incorporating the Patented and Unpatented
Licensed Technology.  




5.2.3.3.

Subject to the terms and conditions of this Agreement, at its expenses, LICENSEE
directly or indirectly through its sublicensee shall manufacture and cause its
contractors to manufacture all devices, sensors or other components
incorporating the Patented and Unpatented Licensed Technology in compliance with
GMP, all other requirements of regulatory authorities, and applicable laws and
regulations, including, without limitation, all laws and regulations applicable
to the transportation, storage, sale, investigational and commercial use,
handling and disposal of hazardous materials. LICENSEE and/or its sublicensee
shall obtain and/or maintain, at their expense, all facility licenses and
government permits, including, without limitation, health, safety and
environmental permits necessary for the conduct of LICENSOR’s responsibility
pursuant to this Agreement.

 

5.2.3.4.

Further issues regarding any other obligations by LICENSEE with regard to the
Patented and Unpatented Licensed Technology, including, but not limited to,
issues relating to quality control and assurance, manufacture, labeling,
marking, development, audits, record keeping, regulatory reporting, and
obligations in connection with



Page 13 of 33







--------------------------------------------------------------------------------



customers will be worked out and agreed in good faith between the Parties upon
completion of the information and technology exchange between the Parties and
any agents, sublicensees, and Affiliates described in, inter alia, subsection
5.1.7 above of this Agreement.




5.2.4.

It is LICENSEE’s expectation and intention to seek and secure regulatory
approval in the People’s Republic of China for devices or sensors associated
with the Patented and Unpatented Licensed Technology within approximately
twenty-four (24) months of the Effective Date (the “China Regulatory Approval
Date”).  If the LICENSEE does not secure regulatory approval in the People’s
Republic of China for devices or sensors associated with the Patented and
Unpatented Licensed Technology within thirty-six (36) months of the Effective
Date, then LICENSOR may convert the exclusive licenses granted herein to
LICENSEE into non-exclusive licenses by providing written notice thereof to
LICENSEE.




5.2.5.

Each Party (the “Warranting Party”) explicitly acknowledges that the other Party
(the “Induced Party”) is reasonably, materially, and substantially relying on
the Warranting Party’s warranties and representations in this Section 5.1 of
this Agreement in entering this Agreement and in bringing to bear resources
directly and indirectly (in terms of financial resources, contacts and networks,
time, effort, personnel, technology, expertise, and distribution channels) and
that without these warranties and representations, the Induced Party would not
have entered this Agreement.  To the extent a Warranting Party’s representations
or warranties in Section 5.1 are not materially accurate or complete, the
Induced Party shall have the right, but not the obligation, to: (a) take any and
all the actions and steps necessary to address, redress, resolve, correct,
rectify, remedy, and/or resolve the issues in question in connection with said
representations or warranties so that it may fulfill its obligations under this
Agreement as well as any obligations it may have to any sublicensee, customer,
purchaser, or other third party (the “Corrective Actions”) and to be compensated
by the Warranting Party for the time, money and other resources the Induced
Party and/or any sublicensee has expended to develop and utilize the Patented
and Unpatented Licensed Technology and/or to make Corrective Actions (the
“Expended Resources”); and/or (b) immediately terminate this Agreement.   In the
event that an Induced Party takes any such Corrective Action, the Induced Party
shall have a secured lien and interest on and in assets of the Warranting Party
in the amount equal to the Expended Resources.  The Parties agree to perform any
and all actions, submit any and all filings, execute any and all agreements or
other documents needed to: (a) effectuate the provisions of this Agreement,
including, without limitation, subsection 5.1, and (b) to allow the Parties to
commercialize and utilize the Patented and Unpatented Licensed Technology in
accordance with this Agreement, including, but not limited to, mutually
authorizing and approving any and all actions and steps associated with any and
all Correction Actions and/or with the assignment or other disposition of
intellectual property, which would allow the Parties to commercialize and
utilize the Patented and Unpatented Licensed Technology in accordance with this
Agreement and/or to complete such Corrective Actions.




6.

INTELLECTUAL PROPERTY PROTECTION AND RELATED MATTERS




6.1  Ownership.






Page 14 of 33







--------------------------------------------------------------------------------



6.1.1.  As between the Parties, subject to the terms and conditions of this
Agreement, LICENSOR shall own the intellectual property associated with the
Patented and Unpatented Licensed Technology; provided, however, that LICENSEE
shall own any Improvements of the Patented and Unpatented Licensed Technology
solely made by or for LICENSEE, its affiliates or sublicensees without active
participation, involvement, or contribution by LICENSOR subsequent to the
Effective Date.




6.1.2.  If any inventions are conceived or reduced to practice or otherwise
developed jointly by LICENSOR, on the one hand, and LICENSEE or its affiliates,
on the other hand, then such inventions and all intellectual property rights
therein (collectively, the “Joint IP”) shall be owned jointly by LICENSOR and
LICENSEE on the basis of an undivided one-half interest.




6.1.3. Inventorship of any Improvements to the Patented and Unpatented Licensed
Technology or Joint IP shall be determined in accordance with U.S. patent laws.




6.2.  Prosecution and Maintenance of Patent Rights.  Notwithstanding the
provisions in this Section 6.2, the Parties intend that the benefits accruing
from any prosecution and maintenance of Patent rights shall accrue
proportionally among the Parties to the extent each Party invests the time,
personnel, money, and other resources to prosecute and maintain such Patent
rights. To the extent that one Party expends time, personnel, expertise, money
and other resources to prosecute and maintain Patent rights, which are the
responsibilities of the other Party, the expending Party should be fairly
compensated for such efforts.  Without waiving the right to subsequently amend
this Section 6.2, the Parties agree as follows with regard to the prosecution
and maintenance of patent rights:




6.2.1.  Licensor Patent Rights.




6.2.1.1.

LICENSOR shall have the first right and option to file and prosecute any patent
applications and to maintain any patents related to the Patented Licensed
Technology (except any Improvements made for or by LICENSEE, which are owned by
LICENSEE), all at LICENSOR’s expense.




6.2.1.2  If LICENSOR declines the option to file and prosecute any such patent
applications or maintain any such patents, it shall give LICENSEE reasonable
notice to this effect, sufficiently in advance to permit LICENSEE to undertake
such filing, prosecution and/or maintenance without a loss of rights, and
thereafter LICENSEE may, upon written notice to LICENSOR, file and prosecute
such patent applications and maintain such patents in the name of LICENSOR, at
LICENSEE’s expense, provided that LICENSEE shall be entitled to reimbursement
for such expenses from LICENSOR to the extent that such expenses are reasonably
necessary in light of the purpose of this Agreement and the transactions
contemplated hereby.  




6.2.2.  Joint Patent Rights.






Page 15 of 33







--------------------------------------------------------------------------------



6.2.2.1.  LICENSEE shall have the first right and option to file and prosecute
any patent applications and to maintain any patents included in the Joint IP in
the name of both Parties. If LICENSEE declines the option to file and prosecute
any such patent applications or maintain any such patents, it shall give
LICENSOR reasonable notice to this effect, sufficiently in advance to permit
LICENSOR to undertake such filing, prosecution and/or maintenance without a loss
of rights, and thereafter LICENSOR may, upon written notice to LICENSEE, file
and prosecute such patent applications and maintain such patents in the name of
both Parties.




6.2.2.2.

Each Party shall bear fifty percent (50%) of all expenses with respect to Joint
IP; provided, however, that if a Party does not wish to bear such expenses, then
it shall provide notice to the other Party to such effect and, effective as of
the date of receipt of such notice, (A) such Joint IP shall be assigned to the
other Party, and (B) such Joint IP shall be considered the other Party’s
Intellectual Property Right and shall no longer be Joint IP.




6.2.3.  Cooperation. Each Party shall cooperate, at its own expense, with the
prosecuting Party with respect to the filing, prosecution, maintenance and
extension of patents and patent applications pursuant to this Section 6.2,
including:




6.2.3.1.  

The execution of all such documents and instruments and the performance of such
acts as may be reasonably necessary in order to permit the prosecuting Party to
file, prosecute, maintain or extend patents and patent applications as provided
for in this Section 6.2;




6.2.3.2.  

Making its employees, agents and consultants reasonably available to the
prosecuting Party (or to the prosecuting Party’s authorized attorneys, agents or
representatives), to the extent reasonably necessary to enable the prosecuting
Party to file, prosecute or maintain patents and patent applications as provided
for in this Section 6.2;




6.2.3.3.

Providing the prosecuting Party with copies of all material correspondence with
the United States Patent and Trademark Office or its foreign counterparts
pertaining to the filing, prosecution or maintenance of patents and patent
applications as provided for in this Section 6.2; and




6.2.3.4.

Cooperating, if necessary and appropriate, with the prosecuting Party in gaining
patent term extensions wherever applicable to such Patent Rights.




6.3  Third Party Infringement. Notwithstanding the provisions in this Section
6.3, the Parties intend that the benefits accruing in connection with any third
party infringement shall accrue proportionally among the Parties to the extent
each Party invests the time, personnel, money, and other resources to prosecute
such third party infringement. To the extent that one Party expends time,
personnel, expertise, money and other resources to prosecute third party
infringement, which are the responsibilities of the other Party, the expending
Party should be fairly compensated for such efforts.  Without waiving the right
to subsequently amend this Section 6.3, the Parties agree as follows with regard
to third party infringement:



Page 16 of 33







--------------------------------------------------------------------------------






6.3.1.  Licensor’s Patent Right.




6.3.1.1.  Notifications of Third Party Infringement, Each Party agrees to notify
the other Party when it becomes aware of the reasonable probability of
infringement of the intellectual property of the LICENSOR arising from or
relating to the making, using, offering for sale, sale, importation, development
or commercialization of any competitive product, or the copying, modification
distribution, execution, performance or display of any software therein
(“Competitive Infringement”).




6.3.1.2.

Infringement Action. Within ninety (90) days of becoming aware of any
Competitive Infringement, LICENSOR shall decide whether to institute an
infringement suit or take other appropriate action that it believes is
reasonably required to enforce the intellectual property of LICENSOR. If
LICENSOR fails to institute such suit or take such action within such ninety
(90) day period, then LICENSEE shall have the right at its sole discretion to
institute such suit or take other appropriate action in the name of either or
both Parties.




6.3.1.3.

 Costs. Each Party shall assume and pay all of its own out-of-pocket costs
incurred in connection with any litigation or proceedings described in this
Section 6.3.1, including without limitation the fees and expenses of such
Party’s counsel.




6.3.1.4.  

 Recoveries. As any proceeding described in this Section 6.3.1 or any
counterclaim or similar claim asserted in a proceeding described in Section 6.5
with respect to the intellectual property of LICENSOR begins, the Parties shall
negotiate in good faith the allocation between the Parties of any recovery
obtained by any Party as a result of such proceeding or counterclaim, by
settlement or otherwise, with the goal of ensuring that each Party is
compensated in proportion to its loss with respect to such proceeding or
counterclaim; provided, however, that in any event such recovery shall first be
applied to reimburse each Party for all litigation costs in connection with such
proceeding paid by such Party and not otherwise recovered (on a pro rata basis
based on each Party’s respective litigation costs, to the extent the recovery is
less than all such litigation costs). If the Parties are not able to agree on
such an allocation prior to the receipt by either Party of such recovery, the
Parties shall request the judge presiding over such proceeding or counterclaim
to allocate such recovery to ensure that each

Party is compensated in proportion to its loss with respect to such proceeding
or counterclaim and, if such judge cannot or will not do so, the dispute
resolution provisions set forth below in this Agreement shall be applied to
allocate such recovery to ensure that each Party is compensated in proportion to
its loss with respect to such proceeding or counterclaim.




6.3.2.  Joint IP.




6.3.2.1.  Notifications of Third Party Infringement, Each Party shall notify the
other Party when it becomes aware of the reasonable probability of infringement
of the Joint IP by a Third Party.






Page 17 of 33







--------------------------------------------------------------------------------



6.3.2.2.  Infringement Action. Within ninety (90) days of becoming aware of
infringement of the Joint IP, LICENSEE shall decide whether to institute an
infringement suit or take other appropriate action that it believes is
reasonably required to enforce the Joint IP. If LICENSEE fails to institute such
suit or take such action within such ninety (90) day period, then LICENSOR shall
have the right at its sole discretion to institute such suit or take other
appropriate action in the name of either or both Parties.




6.3.2.3.

Costs. Each Party shall assume and pay fifty percent (50%) of all out-of-pocket
costs (including attorneys fees) incurred by either Party in connection with any
litigation or proceedings described in this Section 6.3.2. Within thirty (30)
days after the end of each calendar quarter, each Party shall provide to the
other an accounting of such costs incurred by such Party during such quarter and
the Party which has so incurred fewer costs than the other Party during such
quarter shall pay to such other Party, within thirty (30) days after receipt of
the other’s accounting, an amount such that each Party has borne fifty percent
(50%) of such costs incurred by both Parties.




6.3.2.4.   Recoveries. Any recovery obtained by any Party as a result of any
proceeding described in this Section 6.3.2 or from any counterclaim or similar
claim asserted in a proceeding described in Section 6.5 with respect to Joint
IP, by settlement or otherwise, shall be applied in the following order of
priority:




6.3.2.4.1.  first, to reimburse each Party for all out-of-pockets costs incurred
by such Party in connection with such proceeding and not otherwise recovered
(which, to the extent the recovery is less than all such unrecovered litigation
costs, shall be apportioned so that each Party shall have borne fifty percent
(50%) of such costs incurred by both Parties from such proceeding); and




6.3.2.4.2.  second, the remainder of the recovery shall be paid fifty percent
(50%) to each Party.




6.3.3.  Cooperation; Settlements. In the event that either Party takes action
pursuant to subsections 6.3.1 or 6.3.2 above of this Agreement, the other Party
shall cooperate with the Party so acting to the extent reasonably possible,
including the joining of suit if necessary or desirable. Neither Party shall
settle or compromise any claim or proceeding relating to Parties’ intellectual
property or Joint IP without obtaining the prior written consent of the other
Party, such consent not to be unreasonably withheld.




6.4.  Claimed Infringement; Third Party Actions. In the event that a Party
becomes aware of any claim that the development or commercialization of the
Biofield Breast Cancer Technology infringes the intellectual property rights of
any third party, such Party shall promptly notify the other Party. Each Party
shall provide to the other Party copies of any notices it receives from third
parties regarding any alleged infringement or misappropriation of third party
intellectual property rights arising out of or in connection with the
development or commercialization of any breast cancer diagnostic product. Such
notices shall be provided



Page 18 of 33







--------------------------------------------------------------------------------



promptly, but in no event after more than fifteen (15) days following receipt
thereof. LICENSOR shall not settle any such claim without LICENSEE’s prior
written consent.




6.5.  Patent Invalidity Claim. If a third party at any time asserts a claim that
any of the Parties’ intellectual property or Joint IP related to this Agreement
is invalid or otherwise unenforceable (an “Invalidity Claim”), whether as a
defense in an infringement action brought by LICENSEE or LICENSOR pursuant to
Section 6.3 or in an action brought against LICENSEE or LICENSOR described in
Section 6.4, the Parties shall cooperate with each other in preparing and
formulating a response to such Invalidity Claim. Neither Party shall settle or
compromise any Invalidity Claim without the consent of the other Party, which
consent shall not be unreasonably withheld.




6.6.  Patent Marking. LICENSEE agrees to comply with the patent marking statutes
in each country in which products related to the Patented Licensed Technology
are sold by LICENSEE and/or its Affiliates or sublicensees.  LICENSEE agrees to
make all commercially reasonable efforts to ensure that its Affiliates or
sublicensees comply with the patent marking statutes in each country in which
products related to the Patented Licensed Technology are sold by its Affiliates
or sublicensees.




7.  

CONFIDENTIALITY




7.1.

Confidentiality. Except to the extent expressly authorized by this Agreement or
otherwise agreed to in writing by the Parties, each Party agrees that, for the
term of this Agreement and for five (5) years thereafter, it shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement any Confidential
Information furnished to it by the other Party pursuant to this Agreement,
except that the foregoing shall not apply to any information for which the
receiving Party can demonstrate, by competent proof:

 

7.1.1.

Was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

 

7.1.2.

Was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the receiving Party;

 

7.1.3.

Later became part of the public domain through no act or omission of the
receiving Party, which is unauthorized by the disclosing Party;

 

7.1.4.

Was disclosed to the receiving Party, other than under an obligation of
confidentiality to a third party, by a third party who had no obligation to the
disclosing Party not to disclose such information to others.

 

7.2.

Authorized Disclosure. Each Party may disclose the other Party’s Confidential
Information to the extent such disclosure is reasonably necessary for the
following reasons:

 



Page 19 of 33







--------------------------------------------------------------------------------



7.2.1.

Regulatory filings, including filings with the U.S. Securities Exchange
Commission and Regulatory Authorities;

 

7.2.2.

Prosecuting or defending litigation;




7.2.3.

Complying with applicable governmental regulations and legal requirements; and

 

7.2.4.

Disclosure to potential sublicensees and potential investors who agree in
writing to be bound by similar terms of confidentiality.

 

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to this
Section 7.2, it will, except where impracticable, give reasonable advance notice
to the other Party of such disclosure and use best efforts to secure
confidential treatment of such information. In any event, the Parties agree to
take all reasonable actions to avoid any unauthorized use or disclosure of
Confidential Information hereunder.

 

7.3.

All Confidential Information shall be held in strict confidence by each Party
and shall be protected, at a minimum, in accordance with the same standard of
care that such Party uses in protecting its own confidential information of a
similar nature, but in no event shall such Party use less than a reasonable
standard of care.




7.4.

Employees; Agents. Each Party shall ensure that each of its affiliates and
sublicensees, and each employee, director, officer, consultant, or other agent
of it, or of its affiliates or sublicensees (collectively “Agents”), who has
access to Confidential Information is bound to obligations of confidentiality
and non-use substantially similar in scope to those set forth in Section 7 and
shall indemnify the other Party for any breach hereunder by any of its Agents.
Each Party agrees that any disclosure or distribution of the other Party’s
Confidential Information within its own organization shall be made only as is
reasonably necessary to carry out the intent of this Agreement.




7.5.

Even in the event of the termination of this Agreement, during the Term and five
(5) years thereafter, LICENSOR agrees not to solicit, contact, circumvent, or
enter into any contract, agreement, or arrangement with any customer, supplier,
manufacturer, distributor, marketer, government authority, healthcare
institution or other entity introduced by LICENSEE to LICENSOR in connection
with the Biofield Breast Cancer Technology, without written consent by LICENSEE.

 

7.6.

Injunctive Relief. The Parties expressly acknowledge and agree that any breach
or threatened breach of Section 7 may cause immediate and irreparable harm to
the disclosing Party which may not be adequately compensated by damages. Each
Party therefore agrees that in the event of such breach or threatened breach and
in addition to any remedies available at law, the disclosing Party shall have
the right to secure equitable and injunctive relief, without bond, in connection
with such a breach or threatened breach.

 



Page 20 of 33







--------------------------------------------------------------------------------



7.7.  

If it is determined by a court of competent jurisdiction in any state or custody
that any restriction in Section 7 of this Agreement is excessive in duration or
scope or is unreasonable or invalid or unenforceable under the laws of that
state, it is the intention of the parties that such restriction shall not affect
the remainder of the covenant or covenants which shall be given full effect,
without regard to the invalid or unenforceable portions, and that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state, province, or country.




7.8.

The obligations contained in Section 7 of this Agreement shall survive the
termination or expiration of this Agreement and shall be fully enforceable
thereafter.




8.  

EXPORT CONTROL.




Anything  contained  in this  Agreement  to the  contrary notwithstanding,  the
obligations of the Parties and of the subsidiaries, affiliates, sublicensees,
and agents of the Parties  shall be subject to all laws, present and future, and
 including export control laws and regulations,  of any government having
jurisdiction over the  Parties  hereto,  and  to  orders, regulations,
 directions  or requests of any such  government.  Each Party shall undertake to
comply with and be solely responsible for complying with such laws applicable to
such Party.




9.  

TAXES AND GOVERNMENTAL APPROVALS.




9.1.

LICENSEE shall be solely responsible for the payment of any and all taxes, fees,
duties and other payments incurred in relation to the manufacture, use, sale,
and/or commercialization of the Patented and Unpatented Licensed Technology with
the exception that LICENSOR shall be solely responsible for the payment of any
and all taxes, fees, duties or other payments assessed by all relevant
authorities by virtue of LICENSOR being the owner of the intellectual property
associated with the Patented and Unpatented Licensed Technology.




9.2.

LICENSEE shall be solely responsible for applying for and obtaining any
approvals, authorizations, or validations necessary to effectuate the terms of
this Agreement under the laws of the appropriate laws of each of the countries
in the Territory, other than those relating to LICENSOR’s CE Mark.  The Parties
shall work in good faith to agree upon each Party’s respective responsibility
related to efforts to secure US FDA approval for the Patented and Unpatented
Licensed Technology.




10.  

NOTICE & PAYMENT




10.1.

Any notice required to be given pursuant to this Agreement shall be in writing
and delivered personally to the other designated party at the above stated
address or mailed by certified or registered mail, return receipt requested or
delivered by a recognized international overnight courier service.






Page 21 of 33







--------------------------------------------------------------------------------



10.2.

Either Party may change the address to which notice or payment is to be sent by
written notice to the other in accordance with the provisions of this paragraph.
All such notices shall be addressed as follows:




If to LICENSOR:







BIOFIELD CORP.

King of Prussia Business Center, Suite C

1019 West Ninth Avenue

King of Prussia, PA 19406

USA

Attention: President/ CEO




Phone No: 215-972-1717




Fax No: 215-972-6988







If to LICENSEE:







The MacKay Group Limited

Room 307, No.31 Lok Yip Road

Fanling, New Territories

Hong Kong

Attention: Sergio Luz

Phone:(852)2669-2512

Fax : (852)2669-2079


Any Party may change the persons and addresses to which notices, requests or
other communications are to be sent by giving written notice of such change to
the other party hereto in the manner provided herein for giving notice. Notices
shall be effective upon receipt in the case of physical delivery or overnight
carrier and three (3) business days after deposit in the U.S. mails in the case
of mailing.




11.  

TERMINATION.




11.1.

This Agreement may be terminated by LICENSOR upon ninety (90) days written
notice to the LICENSEE in the event of a breach of a material provision of this
Agreement by the LICENSEE, which is not caused by the acts or omissions of
LICENSOR, provided that, during the ninety (90) day period, the LICENSEE fails
to cure such breach. Notwithstanding anything to the contrary contained herein,
LICENSOR shall not be able to terminate this agreement during the initial twelve
(12) months.  For the sake of clarity, the earliest LICENSOR may provide notice
under this section 11.1 is twelve (12) months from the Effective Date.




11.2.

LICENSEE shall have the right to terminate this Agreement at any time on a
minimum of two (2) years prior written notice to LICENSOR.  In such event, all
moneys paid to LICENSOR shall be deemed non-refundable and LICENSEE shall be
relieved of any further



Page 22 of 33







--------------------------------------------------------------------------------



obligations hereunder, provided that LICENSEE shall pay to LICENSOR: (a) any
royalties owed under this Agreement with respect to Gross Receipts received by
LICENSEE as of the date of termination by LICENSEE and with respect to any sale
by LICENSEE or LICENSEE’s sublicensees and Affiliates prior to the date of
termination by LICENSEE; and (b) any portion of the Licensing Fee owed to
LICENSOR as of the date of termination by LICENSEE.




11.3.

LICENSEE shall lose its exclusive nature of the licenses and rights granted
herein to utilize the Patented and Unpatented Licensed Technology if it does
not: (i) pay the Licensing Fee as specified in and in accordance with the
payment schedule set forth in Exhibit B attached; or (ii) pay LICENSOR Royalties
in the amount of the Minimum Royalty Payments as specified in and in accordance
with Exhibit B to this Agreement. If LICENSEE fails to pay the Minimum Royalty
Payments in accordance with the terms and conditions of this Agreement and any
attached exhibits, its licenses and rights under this Agreement shall become
non-exclusive.  Notwithstanding the foregoing, LICENSEE shall retain its
exclusive rights if and for so long as LICENSEE'S failure to meet such goals set
forth herein is due to the breach of this Agreement by LICENSOR or force
majeure.  Either Party shall have ninety (90) days to cure a failure in
performance under this Section 11.3. LICENSEE may cure a breach hereunder by
paying LICENSOR a non-recoupable advance against owed Royalties in the amount
required to offset any shortfall.  




11.4.

Immediate Right of Termination.  Either Party shall have the right to
immediately terminate this Agreement by giving written notice to the other Party
in the event that the other Party files a petition in bankruptcy or is
adjudicated a bankrupt or insolvent, or makes an assignment for the benefit of
creditors or an arrangement pursuant to any bankruptcy law, or if the other
Party discontinues or dissolves its business or if a receiver is appointed for
the other Party or for the other Party’s business and such receiver is not
discharged within 120 days.




11.4.1.

All rights and licenses now or hereafter granted under or pursuant to this
Agreement, including under Sections 1 and 6, are rights to “intellectual
property” (as defined in Section 101(35A) of the Bankruptcy Code, Title 11 of
the United States Code, as amended). For purposes of clarification and without
limiting any of the rights granted hereunder, the debtor Party hereby
acknowledges that the following shall constitute embodiments, as such term is
used in 11 U.S.C. §365, of the intellectual property licensed under this
Agreement: a right to access and to benefit from, and, in the case of any
tangible item of which there is a fixed or limited quantity, to obtain a pro
rata portion of, each of the following to the extent related to any right or
license granted under or pursuant to any Section of this Agreement: (a)
software, (b) documentation, and (c) all other embodiments of such intellectual
property in the debtor Party’s possession or control or in the possession and
control of any third party but which the debtor Party has the right to access or
benefit from and to make available to the non-debtor Party. The debtor Party
agrees not to interfere with the non-debtor Party’s exercise under the
Bankruptcy Code of rights and licenses to intellectual property licensed
hereunder (or under any agreement supplemental hereto) and embodiments thereof
in accordance with this Agreement and agrees to use commercially reasonable
efforts (but not including any obligation of the debtor Party to incur expenses
or make any payment in connection therewith) to assist the non-debtor Party to
obtain such intellectual property and



Page 23 of 33







--------------------------------------------------------------------------------



embodiments thereof in the possession or control of any such third parties
(which the debtor Party has the right to access or benefit from and to make
available to the non-debtor Party) as reasonably necessary or desirable for the
non-debtor Party to exercise such rights and licenses in accordance with this
Agreement (or under any agreement supplemental hereto). In the event the debtor
Party files for protection under the Bankruptcy Code, unless and until such
Party rejects this Agreement pursuant to 11 U.S.C. §365, on the written request
of the non-debtor Party, the debtor Party shall perform this Agreement or
provide to the non-debtor Party the intellectual property (including any
embodiment of such intellectual property) licensed hereunder and under any
agreement supplemental hereto held by the debtor Party. In the event the
non-debtor Party elects to retain its rights under 11 U.S.C. §365(n)(l)(B), the
debtor Party shall provide to the non-debtor Party such intellectual property
(including any embodiment of such intellectual property) hereunder and under any
agreement supplemental hereto held by the debtor Party.




11.4.2.

All rights, powers and remedies of the non-debtor Party provided herein are in
addition to and not in substitution for any and all other rights, powers and
remedies now or hereafter existing at law or in equity (including, without
limitation, the Bankruptcy Code) in the event of the commencement of a
Bankruptcy Code case by or against the debtor Party. The non-debtor Party, in
addition to the rights, power and remedies expressly provided herein, shall be
entitled to exercise all other such rights and powers and resort to all other
such remedies as may now or hereafter exist at law or in equity (including,
without limitation, the Bankruptcy Code) in such event. The Parties agree that
they intend the foregoing rights to extend to the maximum extent permitted by
law.




12.  

POST TERMINATION RIGHTS




12.1.

Not less than thirty (30) days prior to the expiration of this Agreement or
immediately upon termination thereof, LICENSEE shall provide LICENSOR with a
complete schedule of all inventory of devices, sensors, and other products
associated with the Patented and Unpatented Licensed Technology then on-hand as
well as all work in progress (the "Inventory").

 

12.2.

Upon expiration or termination of this Agreement, except for reason of a breach
of LICENSEE’S duty to comply with any quality control or legal notice marking
requirements, LICENSEE shall be entitled, for an additional period of twelve
(12) months and on a nonexclusive basis, to continue to sell such Inventory.
 Such sales shall be made subject to all of the provisions of this Agreement and
to an accounting for and the payment of a Royalty thereon.  Such accounting and
payment shall be due and paid within sixty (60) days after the close of the said
twelve (12) month period.




12.3.

Upon any expiration or termination of this Agreement, each receiving Party shall
return to the disclosing Party the Confidential Information of the disclosing
Party, including all copies and reproductions thereof and will not retain any
copies, extracts, analyses, or other reproductions, in whole or in part, of such
Confidential Information, except that (i) each receiving Party may retain the
disclosing Party’s Confidential Information to the extent necessary to exercise
its licenses which survive termination or expiration, and (ii) one copy may



Page 24 of 33







--------------------------------------------------------------------------------



be retained by the legal counsel of the receiving Party for purposes of
complying with the receiving Party’s obligations hereunder.




12.4.

Upon the expiration or termination of this Agreement, all of the rights of
LICENSEE under this Agreement (except any rights relating to any Improvements
developed by LICENSEE) shall forthwith terminate and immediately revert to
LICENSOR.




12.5.

The Termination rights under this Section 12 shall be in addition to, and shall
not prejudice, any of the Parties’ remedies at law or in equity.




13.  

INDEMNITY




13.1.  Licensee. Licensee agrees to defend, indemnify and hold harmless
Licensor, its affiliates and its and their respective directors, officers,
employees and agents (the “Licensor Indemnified Parties”) from and against any
losses, costs, damages, fees or expenses arising out of any third party claim to
the extent arising out of (a) any breach by Licensee of any of its
representations, warranties, covenants, or obligations pursuant to this
Agreement, or (b) death or personal bodily injury from the development,
commercialization, or use of the Patented or Unpatented Licensed Technology by
Licensee, its affiliates or sublicensees. In the event of any third party claim
against the Licensor Indemnified Parties in respect of which indemnity may be
sought hereunder, Licensor shall promptly notify Licensee in writing of the
claim and Licensee shall manage and control, at its sole expense, the defense of
the claim and its settlement. The Licensor Indemnified Parties shall cooperate
with Licensee and may, at their option and expense, be represented in any such
action or proceeding. Licensee shall not be liable for any litigation costs or
expenses incurred by the Licensor Indemnified Parties without Licensee’s prior
written authorization. In addition, Licensee shall not be responsible for the
indemnification of any Licensor Indemnified Party to the extent arising from
negligence or intentional misconduct by such person, or as the result of any
settlement or compromise by the Licensor Indemnified Parties without Licensee’s
prior written consent.




13.2.  Licensor. Licensor agrees to defend, indemnify and hold harmless
Licensee, its affiliates and sublicensees and its and their respective
directors, officers, employees and agents (the “Licensee Indemnified Parties”)
from and against any losses, costs, damages, fees or expenses arising out of any
third party claim to the extent arising out of (a) any breach by Licensor of any
of its representations, warranties, covenants, and obligations pursuant to this
Agreement or (b) death or personal bodily injury from the development,
commercialization, or use by Licensor, its affiliates or licensees of the
Patented and Unpatented Licensed Technology, including any design, development,
obligation, use, or issue relating to the Patented and Unpatented Licensed
Technology which originated prior to April 1, 2006 and/or the completion of the
exchange of all of the necessary information relating to the Patented and
Unpatented Licensed Technology by LICENSOR to LICENSEE. In the event of any
third party claim against the Licensee Indemnified Parties in respect of which
indemnity may be sought hereunder, Licensee shall promptly notify Licensor in
writing of the claim and Licensor shall manage and control, at its sole expense,
the defense of the claim and its settlement. The Licensee Indemnified Parties
shall cooperate with Licensor and may, at their option and expense, be
represented in any



Page 25 of 33







--------------------------------------------------------------------------------



such action or proceeding. Licensor shall not be liable for any litigation costs
or expenses incurred by the Licensee Indemnified Parties without Licensor’s
prior written authorization. In addition, Licensor shall not be responsible for
the indemnification of any Licensee Indemnified Party to the extent arising from
negligence or intentional misconduct by such person, or as the result of any
settlement or compromise by the Licensee Indemnified Parties without Licensor’s
prior written consent. Notwithstanding anything to the contrary herein, in the
event that Licensor does not pay the cost of the defense of such claim and its
settlement, then Licensee may, in addition to its other rights and remedies,
undertake the defense of such claim and may settle such claim without Licensor’s
consent and offset the cost of such defense and settlement against any further
payment obligations of Licensee to Licensor hereunder.




14.

INSURANCE.




During the Term, LICENSEE or its affiliates and/or sublicensees shall maintain
at its own cost and expense standard product liability insurance policies with
insurers of recognized standing, with appropriate policy limits, naming LICENSOR
and its officers, directors, and employees as an additional insured.  LICENSEE
shall require that any manufacturer shall, throughout the Term, obtain and
maintain at its own cost and expense from a qualified insurance company
 standard Product Liability Insurance naming LICENSOR and LICENSEE as an
additional named insureds. Each Party shall promptly notify the other Party in
writing if such policies are to be revoked, canceled or materially decreased.
Upon request, each Party will provide the other Party with a certificate of
insurance from its insurers evidencing such insurance.




15.  

FORCE MAJEURE.




Neither Party shall be liable for failure or delay in performance of any
obligation under this Agreement, other than payment of any amount due and
payable, if such failure or delay is caused by circumstances beyond the
reasonable control of the Party concerned, which may include failures resulting
from fires, earthquakes, power surges or failures, accidents, labor stoppages,
war, revolution, civil commotion, acts of public enemies, blockade, embargo,
inability to secure materials or labor, any law, order, proclamation,
regulation, ordinance, demand, or requirement having a legal effect of any
government or any judicial authority or representative of any such government,
acts of God, or acts or omissions of communications carriers, or other causes
beyond the reasonable control of the Party affected, whether or not similar to
the foregoing. Any such cause shall delay the performance of the affected
obligation until such cause is removed. The affected Party shall use
commercially reasonable efforts to remove the cause of such delay.




16.  

JURISDICTION & DISPUTES




16.1.

This Agreement shall be governed in accordance with the laws of the Commonwealth
of Pennsylvania.




16.2.  

The Parties agree that any legal proceeding brought to enforce the provisions of
this Agreement shall be brought only in the jurisdiction of the non-moving
party.






Page 26 of 33







--------------------------------------------------------------------------------



16.3.

Conflict Resolution. The Parties agree that all disputes, claims or
controversies between the parties relating in any way to this Agreement that
cannot be resolved, shall first be submitted to non-binding mediation.  The
Parties will jointly appoint a mutually acceptable mediator, and will
participate in good faith in the mediation.  If the parties are unable to agree
on a mutually acceptable mediator within thirty (30) days of a request for
mediation by either party, then the dispute shall be settled by binding
arbitration conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) then in effect.  The Party that loses
the arbitration shall pay (i) all costs associated with the arbitration and
imposed by the AAA or the arbitrator and (ii) the attorneys' fees and other
professional fees incurred by the Party that wins the arbitration.
 Determinations of such arbitrator will be final, binding and enforceable upon
the parties to the arbitration, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction, or application may
be made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be.  If commenced by LICENSOR, the arbitration
shall take place in Hong Kong before the Hong Kong International Arbitration
Centre.  If commenced by LICENSEE, the arbitration shall take place in
Philadelphia, Pennsylvania. In either case, the arbitrator shall apply the laws
of the Commonwealth of Pennsylvania without giving effect to its conflict of law
rules. This entire provision ("Conflict Resolution") of the Agreement shall
survive its termination or expiration of the Agreement for a period of four (4)
years.




17.  

AGREEMENT BINDING ON SUCCESSORS.




The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, their heirs, administrators, successors and
assigns.




18.  

WAIVER.




No waiver by either Party of any default shall be deemed as a waiver of prior or
subsequent default of the same or other provisions of this Agreement.




19.  

SEVERABILITY.




If any term, clause or provision hereof is held invalid or unenforceable by a
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other term, clause or provision and such invalid term,
clause or provision shall be deemed to be severed from the Agreement.




20.  

NO JOINT VENTURE.




Nothing contained herein shall constitute this arrangement to be employment, a
joint venture or a partnership.






Page 27 of 33







--------------------------------------------------------------------------------



21.  

ASSIGNABILITY.




21.1.

Neither Party may assign this Agreement in whole or in part without the consent
of the other, except (i) to an Affiliate of the assigning Party or (ii) to an
acquirer of all or substantially all of the assets or equity of the assigning
Party to which the subject matter of this Agreement pertains. Any assignment not
in accordance with the foregoing shall be void




21.2.

The licenses granted to LICENSEE under this Agreement are appurtenant to and run
with the intellectual property associated with the Patented and Unpatented
Licensed Technology and shall bind any Transferee (as defined below).  LICENSOR
shall (i) ensure that any Person acquiring any right, title or interest in or to
the intellectual property associated with Patented and Unpatented Licensed
Technology, or any intellectual property rights underlying the licenses granted
herein, including any purchaser, assignee or transferee of such intellectual
property rights or any person obtaining a security interest therein,
(collectively, “Transferees”) shall be bound by the licenses and other rights
granted to LICENSEE under this Agreement.




22.  

INTEGRATION.




Except as to matters which are referenced herein as matters which the Parties
will continue to work on and discuss in good faith, this Agreement constitutes
the entire understanding of the parties, and revokes and supersedes all prior
agreements between the parties, including any option agreements which may have
been entered into between the parties, and is intended as a final expression of
their Agreement.  It shall not be modified or amended except in writing signed
by the parties hereto and specifically referring to this Agreement.  This
Agreement shall take precedence over any other documents which may be in
conflict with said Agreement.




23.

EXECUTION IN COUNTERPARTS.




This Agreement may be executed in counterparts, each of which counterparts, when
so executed and delivered, shall be deemed to be an original, and all of which
counterparts, taken together, shall constitute one and the same instrument.




24.

NO THIRD PARTY BENEFICIARIES.




No person or entity other than LICENSOR, LICENSEE and their respective
Affiliates and permitted assignees hereunder shall be deemed an intended
beneficiary hereunder or have any right to enforce any obligation of this
Agreement.




25.  NO STRICT CONSTRUCTION.




This Agreement has been prepared jointly and shall not be strictly construed
against any Party.






Page 28 of 33







--------------------------------------------------------------------------------



26.

HEADINGS.




The captions or headings of the sections or other subdivisions hereof are
inserted only as a matter of convenience or for reference and shall have no
effect on the meaning of the provisions hereof.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE TO
FOLLOW]



Page 29 of 33







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have each caused to be affixed hereto its or his/her hand and seal the day
indicated.

 

LICENSOR:




BIOFIELD CORP.




BY:_______________________________




Title:_____________________________




Dated:____________________________




LICENSEE:




THE MACKAY GROUP LIMITED




BY:_____________________________




Title:____________________________




Dated:___________________________






Page 30 of 33







--------------------------------------------------------------------------------



EXHIBIT/ SCHEDULE A

TO LICENSE AGREEMENT BETWEEN BIOFIELD CORP. AND THE MACKAY GROUP LIMITED




MATERIAL PATENTS AND INTELLECTUAL PROPERTY




Material Technologies: The Biofield Diagnostic System, The Biofield Diagnostic
Device, The Biofield Breast Examination or BBESM.  See descriptions in Biofield
filings with the US SEC, including, but not limited to, Forms 10-KSB.




PATENTS




   

Expiry

 

US Appli.#

DESCRIPTION

COUNTRY

Date

Year

     

5217014

Depolarized Pre-Gelled Electrodes

U.S.

6/8/2010

6/8/1993

     

4955383

Discriminant Function Analysis Method & Apparatus For

U.S.

9/11/2007

9/11/1990

 

Disease Diagnosis & Screening - Device 1

         

5320101

Discriminant Function Analysis Method & Apparatus For

U.S.

6/14/2011

6/21/1994

 

Disease Diagnosis & Screening With Biopsy Needle Sensor

         

5415164

Apparatus & Method For Screening & Diagnosing Trauma

U.S.

5/16/2012

5/16/1995

 

or Disease in Body Tissues

         

5660177

D.C. Biopotential Sensing Electrode Assemblies For

U.S.

10/17/2014

8/26/1997

 

Apparatus For Disease, Injury & Bodily Condition

     

Screening or Sensing.

         

5427098

Noninvasive Method For Determining Treatment Based

U.S.

3/14/2014

6/27/1995

 

Upon Lesion Cell Proliferation

         

374184

D.C. Biopotential Measuring Unit

U.S.

10/1/2010

10/1/1996

     

5678547

Method & Apparatus For Screening or Sensing Bodily

U.S.

4/26/2015

10/21/1997

 

Conditions Using DC Biopotentials

         

APPL

DC BIOPOTENTIAL ELECTRODE CONNECTOR &

   

issued-us5,895,298

CONNECTOR CONDITION SENSOR

U.S.

5/29/2017

4/20/1999

     

5697369

Method & Apparatus For Disease, Injury & Bodily Condition

U.S.

12/22/2008

12/16/1997

 

Sensing

     

     (Response re restrict appl. To 1 invention)

  

10/31/1999

     

6351666

Method & Apparatus For Sensing & Processing

     

Biopotentials

     

     (Filing, claims & assignment fees)

U.S.

 

9/30/1999

 

      (Formal drawings to Patent Office)

  

10/31/1999






Page 31 of 33







--------------------------------------------------------------------------------



EXHIBIT/ SCHEDULE B




SB-1.  

Territory




The term, “Territory,” as used and referenced in the underlying Agreement, shall
mean and constitute:




All countries in the world.




SB-2.  

Term




The term “Term”, as used and referenced in the underlying Agreement, shall mean
and constitute:




Ten (10) years, with automatic renewals for additional ten (10) year terms,
unless properly terminated in accordance with the terms and conditions of the
underlying Agreement.




SB-3.  

Royalty Rate




The term, “Royalty Rate,” as used and referenced in the underlying Agreement
shall mean:




Between five and ten percent (5-10%) of the Gross Receipts on the following
sliding scale.




The percentage shall commence at ten percent (10%) and shall decrease to five
percent (5%) as the total Gross Receipts increase over the Term as follows:

 

LICENSOR Royalty (%)

Gross Receipts

 

10.0%

US$0 to US$100,000,000

  7.5%

US$100,000,001 to US$200,000,000

  5.0%

Over US$200,000,000




LICENSOR has been advised by IP counsel that that Royalty Rate for Patented
Licensed Technology should be higher than the Royalty Rate for Unpatented
Licensed Technology.  The Parties intend to structure the respective royalty
rates accordingly and intend that the Royalty Rate for Unpatented Licensed
Technology is lower than the Royalty Rate for Patented Licensed Technology, but
as an accommodation to LICENSOR and for the sake of simplicity, notwithstanding
the distinction, LICENSEE has agreed to pay with respect to Unpatented Royalty
Rate the same higher Royalty Rate for Patented Royalty Rate, especially
considering that under the Agreement, upon expiration of the life of the
applicable Patent, Patented Licensed Technology is automatically and immediately
deemed Unpatented Licensed Technology. The same consideration was made in
determining the collective Licensing Fee.






Page 32 of 33







--------------------------------------------------------------------------------



SB-4.  

Licensing Fee




The term, “Licensing Fee,” as used and referenced in the underlying Agreement,
shall mean:




ONE MILLION U.S. DOLLARS (US$1,000,000), to be paid in accordance with the
following payment schedule and terms and conditions:




SB-4.1.

US$150,000 upon or prior to the execution of this Agreement.




SB-4.2.

The balance of the Licensing Fee upon securing regulatory approval in China to
manufacture and distribute the Patented and Unpatented Licensed Technology in
China and the First Commercial Sale of the next prototype of Biofield Diagnostic
Device in China, provided that at a minimum the sum of One Hundred Thousand U.S.
Dollars (US$100,000) is paid by LICENSEE toward the balance of the Licensing
Fees within eighteen (18) months of the Effective Date.




SB-4.3.

Any payments by LICENSEE for the Licensing Fee shall not be considered as an
advance against and recoupable from Royalties.




SB-5.

Minimum Royalty Payments




The term, “Minimum Royalties,” as used and referenced in the underlying
Agreement, shall mean:




SB-5.1.

A minimum of Three Million U.S. Dollars (US$3,000,000) (the “Initial Minimum
Royalty Payment”) per year beginning twelve (12) months after regulatory
approval in China and the First Commercial Sale of the next prototype of the
Biofield Diagnostic Devices in China (the “China Minimum Royalty Trigger Date”).




SB-5.2.

One (1) year after the China Minimum Royalty Trigger Date, the Initial Minimum
Royalty Payments shall increase to Six Million U.S. Dollars per year and shall
thereafter increase in an amount of ten (10%) percent each year for all
subsequent years of the Agreement.

 

 



Page 33 of 33





